Buchanan, J.,
dissenting. The defendants derive their power of taxation for creating and keeping up a special fund for levee purposes, from the Act of Assembly of 1850, page 32 of the Session Acts. The 4th section prescribes the mode of assessing said tax, in the following words ? “ Said police jury shall annually appoint an assessor of levee taxes, who shall make an assessment of all lands owned in said parish, and a roll thereof, specifying, opposite each owner’s name, the number of acres of land, valuation and amount of tax assessed.” The evidence, to my mind, makes it doubtful whether a separate levee tax roll was made or not.
But granting the roll was made, I am of opinion that it could not legally include town lots. It is true, a previous part of the section declares that the police jury may assess and collect an ad valorem, tax upon all taxable lands in the parish; but this general expression is controlled by the subsequent passage quoted above, which is directory to the assessor, and requires him to describe the lands comprised in his roll by the owner’s name, and the number of aeree owned by each. This direction can only apply to tracts of land, other than town lots, unless those lots are of a size sufficient to be described in acres. Laws which give to municipal or other corporations the right of taxation, are, protanto, a delegation of sovereign power, and should be construed with stictness. In the law now under review, a very summary process of seizure and sale is accorded to the police jury for the collection of its levee tax. . A power which involves the right of forced expropriation, cannot be too jealously guarded in its application. Applying these principles to this case, I find a right of assessing a tax upon land according to the number of acres contained in the land taxed. This law is not fulfilled by an assessment which does not express the number of acres, nor applicable to land of less quantity than an acre.
I concur in the opinion, that the injunction should be perpetuated.